Per Curiam:
No case having been made, the appeal must be determined upon the judgment roll. Appellants are enjoined in general terms from making any use whatever of the confidential information- or trade secrets acquired by them by reason of the confidential nature of their employment. While there is a general finding to that effect, the only confidential information or trade secrets specified are the names of the respondent’s agents and subagents, contracts of such agents, the volume of business done, the territory and the information contained in the card indices made by de Cordero from such contracts and letters in the respondent’s letter files. It appears that the appellant de Cordero established for *963respondent a card index system. These indices, as made up by him in duplicate, contained the names and addresses, with other information, obtained from the contracts and letters in respondent’s letter files. Appellant de Cordero took from the office of respondent one of these copies. We think the appealing defendants should be restrained from using in any business competing with that of the respondent this card index so removed by appellant de Cordero, or from so using or communicating to any other person any information obtained therefrom or obtained from the contracts or letters, and that they should also be restrained from persuading respondent’s agents to break their contracts with it, as is provided in the judgment. So far as disclosed by the findings of the referee, the only specific information or trade secrets acquired by the defendants appear in the card index system and contracts and letters in respondent’s files, and for that reason the provision in general terms restraining the appellants from making use of the confidential information or trade secrets, without specifying the same, was improper. The judgment should be modified accordingly, and as so modified, including the judgment for costs and a dismissal of the plaintiff’s complaint as to Charles H. Bstabrooks, with costs, should be affirmed, without costs of this appeal to either party. All concurred. Judgment modified, and as so modified affirmed, without costs of this appeal to either party, in accordance with memorandum.